DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-14, is/are filed on 3/5/2021 are currently pending. Claim(s) 11-14 is/are withdrawn, claim(s) 1-10 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 3/5/2021 is acknowledged. Claim(s) 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Objections
Claim(s) 5-6 is/are objected to because of the following informalities:  
Claim 6, “the spring stamp” should read “the stamp” for consistency purposes.
Claim 6, “DAC” should read “Dynamic Axial Compression (DAC)” for clarity purposes.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Suspension elements of claim 4 
A plurality of spacers of claim 7
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “the column tube.” There is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of 35 U.S.C. 112(d):


Claim(s) 5 is/are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 requires a DAC separating column to be removed from the filling tube after a packing process. Claim 5 is limiting an apparatus with a process recitation, therefore claim 5 is not further limiting.  The applicant is reminded neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  See MPEP § 2114 and 2115. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McChesney (US 20130199999 A1).

    PNG
    media_image1.png
    668
    369
    media_image1.png
    Greyscale

Regarding claim 1, McChesney teaches a separating column for use with a filling tube to prepare for chromatography, the separating column comprising: an axially movable spring stamp (8); and a plurality of springs  (7) coupled to the stamp, the stamp being depressed directly into a column tube (1) during column packing via the filling tube (intended use); and the stamp being fixed in the column tube while maintaining the packing pressure so that the springs are compressed during the packing process and press the stamp permanently and dynamically onto a chromatographic bed (fig. 1) [0030-0071].
Regarding claim 2, McChesney teaches the plurality of springs hold the stamp in a fixed position inside the column tube (fig. 1) [0030-0071].
Regarding claim 4, McChesney teaches a plurality suspension elements (6, 4) backing the stamp (fig. 1) [0030-0071].

Regarding claim 7, McChesney teaches a liquid chromatography column for use with a filling tube containing a particle-liquid mixture and a packing apparatus pressing the particle-liquid mixture from the filling tube into the liquid chromatography column, the liquid chromatography column comprising: a column tube (1) for containing a chromatographic packing material (12) formed from the particle-liquid mixture; and a column inlet (2) coupled to the column tube, the column inlet comprising:  a plurality of covers (13 and 10) coupled to the column tube;  a stamp axially (8) movable relative to the covers, with the stamp being pushed by the packing apparatus onto the chromatographic packing material;  a plurality of spacers (6, 4) positioned between the stamp and the covers to hold the stamp at a fixed position in the column tube to compress the chromatographic packing material when the packing apparatus is retracted from the column tube;  and a plurality of springs (7) adapted to press the stamp onto the chromatographical packing material when the chromatographical packing material shrinks (fig. 1) [0030-0071].
Regarding claim 10, McChesney teaches comprising a first retaining ring (5 – top ring) positioned between the stamp and the plurality of springs, and a second retaining ring (5 – bottom ring) positioned between the plurality of spacers and the plurality of springs (fig. 1) [0030-0071].
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney (US 20130199999 A1 in view of Zhiling (CN 107061843 A).
 Regarding claim 3, McChesney does not teach details of claim 3. Zhiling teaches that chromatography parts such as springs are comprised of stainless steel (p. 4). It would have been obvious to one of ordinary skill to have stainless steel of Zhiling as they are industrial standard material in providing strength, durability and corrosion resistant. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney (US 20130199999 A1 in view of DE ‘466 (DE 102016014466 A1 - IDS).

    PNG
    media_image2.png
    640
    372
    media_image2.png
    Greyscale

Regarding claim 8, McChesney does not teach details of claim 8.  DE ‘466 teaches the covers (the pressing rod - i) comprise a pair of open cover halves (i) inserted around the packing apparatus to form an inner opening with the packing apparatus disposed in the inner opening. The reference teaches such design is provided in the end position of the stamp (f), thus increasing service life of the column and preventing expansion of the packing material [0013-0027]. It would have been obvious to have substituted the cover of McChesney with DE ‘466 for the aforesaid advantages. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number Graham. Exemplary rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Allowable Subject Matter
Claim(s) 6 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The closest prior art is DE 102016014466 A1 of the applicant. The reference substantially teaches the same details of claims 1 and 7. However, the key feature it lacks is an axially movable spring stamp; and a plurality of springs. The reference clearly teaches away from using any spring loaded mechanism to move a stamp axially. Rather the LC column uses permanent static-axial compression contrary to dynamic-axial compression as described by the instant application. Thereby it would not be further obvious to have modified it with a plurality of springs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
References - US 20100163490 A1; spring and stamp system in chromatography
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777